  

WORLD SURVEILLANCE GROUP INC.

 

Incentive Stock Option Agreement

 

World Surveillance Group Inc. (the “Company”) hereby grants the following stock
option pursuant to its 2013 Equity Compensation Incentive Plan. The terms and
conditions attached hereto are also a part hereof.

 

Name of optionee (the “Optionee”):   Date of this option grant:   Number of
shares of the Company’s Common Stock subject to this option (“Shares”):   Option
exercise price per share: $ Number, if any, of Shares that vest immediately on
the grant date:   Shares that are subject to vesting schedule:   Vesting Start
Date:  

 

Vesting Schedule:

 

___________ from Vesting Start Date: ___________ shares First Day of Each
Successive 3 Month Period: an additional _______ shares ______ years from
Vesting Start Date: all remaining Shares All vesting is dependent on the
continuation of a Business Relationship with the Company, as provided herein.
Payment alternatives (specify any or all of Section 8(a)(i) though (iii)):

 

 

Section 8(a)(i) through (iii)

 

 

This option satisfies in full all commitments that the Company has to the
Optionee with respect to the issuance of stock, stock options or other equity
securities.

 

  ____________________________________ World Surveillance Group Inc. Signature
of Optionee   ____________________________________
By:____________________________ Street Address       Name of Officer:
____________________________________       Title: City/State/Zip Code  

 



 

 

 

WORLD SURVEILLANCE GROUP INC.

 

INCENTIVE STOCK OPTION AGREEMENT --
INCORPORATED TERMS AND CONDITIONS

 

1. Grant Under Plan. This option is granted pursuant to and is governed by the
Company’s 2013 Equity Compensation Incentive Plan (the “Plan”) and, unless the
context otherwise requires, terms used herein shall have the same meaning as in
the Plan.

 

2. Grant as Incentive Stock Option. This option is intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder (the “Code”).

 

3. Vesting of Option.

 

(a) Vesting if Business Relationship Continues. The Optionee may exercise this
option on or after the date of this option grant for the number of shares of
Common Stock, if any, that are then vested in accordance with the vesting
schedule set forth on the cover page hereof. Notwithstanding the foregoing, the
Board may, in its discretion, accelerate the date that any installment of this
option becomes exercisable. The foregoing rights are cumulative and may be
exercised only before the date that is seven (7) years from the date of this
option grant.

 

(b) Accelerated Vesting Due to Acquisition. In the event an Acquisition occurs
while the Optionee maintains a Business Relationship with the Company and this
option has not fully vested, this option shall become exercisable for
[accelerated vesting percentage, if any] of the number of Shares subject to this
option, such vesting to occur immediately prior to the closing of the
Acquisition, with vesting to continue after the closing as to the remainder of
the Shares subject to vesting, if any, at the same rate and on the same vesting
dates as in effect prior to the closing, provided that the Optionee continuously
maintains a Business Relationship with the Company or its successor through the
applicable vesting dates.

 

(c) Definitions. The following definitions shall apply:

 

“Acquisition” means each of the consolidation with or the acquisition by another
entity of the Company in a merger or other reorganization in which the holders
of the outstanding voting stock of the Company immediately preceding the
consummation of such event shall, immediately following such event, hold, as a
group, less than a majority of the voting securities of the surviving or
successor entity or its ultimate parent, or in the event of a sale or all or
substantially all of the Company’s assets.

 



 

 

 

“Business Relationship” means service to the Company or its successor in the
capacity of an employee, officer, director, consultant or advisor.

 

“Cause” means in the good faith determination of the Company, Optionee has (i)
committed gross negligence, dishonesty or willful malfeasance in the performance
of the Optionee’s work or duties; (ii) committed a breach of fiduciary duty or a
breach of any non-competition, non-solicitation or confidentially obligations to
the Company; (iii) failed on a substantial and continuing basis, after written
notice of such failure, to render services to the Company in accordance with the
terms or requirements of Optionee’s Business Relationship; (iv) been convicted
of, or pleaded “guilty” or “no contest” to, any misdemeanor relating to the
affairs of the Company or any felony; (v) disregarded the material rules or
material policies of the Company which has not been cured within 15 days after
written notice thereof from the Company; or (vi) engaged in intentional acts
that have generated material adverse publicity toward or about the Company.

 

4. Termination of Business Relationship.

 

(a) Termination. Except as otherwise provided in Section 4(c) or Section 5
below, if the Optionee’s Business Relationship with the Company ceases,
voluntarily or involuntarily, with or without Cause, no further installments of
this option shall become exercisable, and this option shall expire (may no
longer be exercised) after the passage of 90 days from the date of termination,
but in no event later than the scheduled expiration date. In such a case,
Optionee’s only rights hereunder shall be those that are properly exercised
before the termination of this option. Any determination under this Option
Agreement as to the status of a Business Relationship or other matters referred
to above shall be made in good faith by the Board of Directors of the Company or
the Committee of the Board then administering the Plan (the “Board”). The
Optionee acknowledges that, except as provided in Section 5, this option will
not be eligible for “incentive stock option” tax treatment under the Code if it
is exercised more than 90 days following Optionee’s termination of employment
from the Company.

 

(b) Employment Status. For purposes hereof, with respect to employees of the
Company, employment shall not be considered as having terminated during any
leave of absence if such leave of absence has been approved in writing by the
Company and if such written approval contractually obligates the Company to
continue the employment of the Optionee after the approved period of absence; in
the event of such an approved leave of absence, vesting of this option shall be
suspended (and the period of the leave of absence shall be added to all vesting
dates) unless otherwise provided in the Company’s written approval of the leave
of absence. For purposes hereof, a termination of employment followed by another
Business Relationship (for example, post-employment consulting service) shall be
deemed a termination of the Business Relationship with all vesting to cease
unless the Company enters into a written agreement related to such other
Business Relationship in which it is specifically stated that there is no
termination of the Business Relationship under this Option Agreement. This
option shall not be affected by any change of employment within or among the
Company and its Subsidiaries so long as the Optionee continuously remains an
employee of the Company or any Subsidiary.

 



 

 

 

(c) Termination for Cause. Notwithstanding anything to the contrary herein, if
the Business Relationship of the Optionee is terminated for Cause (as defined
above), this option may no longer be exercised from and after the Optionee’s
receipt of written notice of such termination.

 

5. Death; Disability.

 

(a) Death. Upon the death of the Optionee while the Optionee is maintaining a
Business Relationship with the Company, this option may be exercised, to the
extent otherwise exercisable on the date of the Optionee’s death, by the
Optionee’s estate, personal representative or beneficiary to whom this option
has been transferred pursuant to Section 10, only at any time within 180 days
after the date of death, but not later than the scheduled expiration date.

 

(b) Disability. If the Optionee ceases to maintain a Business Relationship with
the Company by reason of his or her disability, this option may be exercised, to
the extent otherwise exercisable on the date of cessation of the Business
Relationship, only at any time within 180 days after such cessation of the
Business Relationship, but not later than the scheduled expiration date. For
purposes hereof, “disability” means “permanent and total disability” as defined
in Section 22(e)(3) of the Code

 

6. Exercise. This option may be exercised in part at any time and from time to
time within the above limits, except that this option may not be exercised for a
fraction of a share. This option shall be exercised by completing and submitting
to the Company the Stock Option Exercise Notice attached to this Option
Agreement.

 

7. Payment of Exercise Price.

 

(a)  Payment Options. The exercise price and any required withholding taxes may
be paid by one or any combination of the following forms of payment that are
applicable to this option, as indicated on the cover page hereof:

 

(i)by cash or a certified or bank check payable to the order of the Company; or

 

(ii)if the Common Stock is then publicly traded, delivery of an irrevocable and
unconditional undertaking, satisfactory in form and substance to the Company, by
a creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding; or delivery by the Optionee
to the Company of a copy of irrevocable and unconditional instructions,
satisfactory in form and substance to the Company, to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price and any required tax withholding; or

 

(iii)subject to Section 7(b) below, by delivery of shares of Common Stock of the
Company having a Fair Market Value equal as of the date of exercise to the
exercise price and any required tax withholding.

 



 

 

 

In the case of (iii) above, “Fair Market Value” as of the date of exercise shall
be determined as of the last business day for which such prices or quotes are
available prior to the date of exercise and shall mean (i) the closing price (on
that date) of the Common Stock on the principal national securities exchange on
which the Common Stock is traded, if the Common Stock is then traded on a
national securities exchange; or (ii) the last reported sale price (on that
date) of the Common Stock on the NASDAQ Global Select Market, the NSADAQ Global
Market or the NASDAQ Capital Market (collectively “Nasdaq”), if the Common Stock
is not then traded on a national securities exchange; or (iii) the average of
the closing bid and asked prices last quoted (on that date) by an established
quotation service for over-the-counter securities, if the Common Stock is not
then traded on a national securities exchange or reported on Nasdaq.

 

(b) Limitations on Payment by Delivery of Common Stock. If Section 7(a)(iii) is
applicable, and if the Optionee delivers Common Stock held by the Optionee (“Old
Stock”) to the Company in full or partial payment of the exercise price and
required tax withholding and the Old Stock so delivered is subject to
restrictions or limitations imposed by agreement between the Optionee and the
Company, a number of Shares shall be subject to all restrictions and limitations
applicable to the Old Stock to the extent that the Optionee paid for the Shares
by delivery of Old Stock, in addition to any restrictions or limitations imposed
by this Option Agreement. Notwithstanding the foregoing, the Optionee may not
pay any part of the exercise price hereof or required tax withholding by
transferring Common Stock to the Company unless such Common Stock has been owned
by the Optionee free of any substantial risk of forfeiture for at least
six months. If the Optionee exercises this option by delivery of shares of
Common Stock of the Company, the certificate or certificates representing the
shares of Common Stock of the Company to be delivered shall be duly executed in
blank suitable for purposes of transferring such shares to the Company.

 

8. Securities Laws Restrictions on Resale. Until registered under the Securities
Act of 1933, as amended, or any successor statute (the “Securities Act”), the
Shares will be illiquid and will be deemed to be “restricted securities” for
purposes of the Securities Act. Accordingly, such shares must be sold in
compliance with the registration requirements of the Securities Act or an
exemption therefrom and may need to be held indefinitely. Unless the Shares have
been registered under the Securities Act, each certificate evidencing any of the
Shares shall bear a restrictive legend specified by the Company.

 



 

 

 

9. Method of Exercising Option.

 

(a) Exercise. Subject to the terms and conditions of this Option Agreement, this
option may be exercised by written notice, in the form of the Stock Option
Exercise Notice attached as Annex A, to the Company at its principal executive
office, or to such transfer agent as the Company shall designate. Such notice
shall state the election to exercise this option and the number of Shares for
which it is being exercised and shall be signed by the person or persons so
exercising this option. Such notice shall be accompanied by payment of the full
purchase price of such shares, and the Company shall deliver a certificate or
certificates representing such shares as soon as practicable after the notice
shall be received. Such certificate or certificates shall be registered in the
name of the person or persons so exercising this option (or, if this option
shall be exercised by the Optionee and if the Optionee shall so request in the
notice exercising this option, shall be registered in the name of the Optionee
and another person jointly, with right of survivorship). In the event this
option shall be exercised, pursuant to Section 5 hereof, by any person or
persons other than the Optionee, such notice shall be accompanied by appropriate
proof of the right of such person or persons to exercise this option.

 

(b) Listing, Qualification, etc. This option shall be subject to the requirement
that if, at any time, counsel to the Company shall determine that the listing,
registration or qualification of the shares subject hereto upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental or regulatory body, or that the disclosure of non-public
information or the satisfaction of any other condition is necessary as a
condition of, or in connection with, the issuance or purchase of shares
hereunder, this option may not be exercised, in whole or part, unless such
listing, registration, qualification, consent or approval, disclosure or
satisfaction of such other condition shall have been effected or obtained on
terms acceptable to the Board. Nothing herein shall be deemed to require the
Company to apply for, effect or obtain such listing, registration, qualification
or disclosure, or to satisfy such other condition.

 

10. Option Not Transferable. This option is not transferable, assignable or
otherwise disposable except by will or by the laws of descent and distribution.
During the Optionee’s lifetime only the Optionee can exercise this option. Upon
any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of
this option or of such rights contrary to the provisions hereof, or upon the
levy of any attachment or similar process upon this option or such rights, this
option and such rights shall, at the election of the Company, become null and
void.

 

11. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Optionee to exercise it.

 

12. No Obligation to Continue Business Relationship. Neither the Plan, this
Option Agreement, nor the grant of this option imposes any obligation on the
Company to continue the Optionee in employment or other Business Relationship.

 

13. No Rights as Stockholder. Optionee shall have no rights as a stockholder
with respect to any shares of Common Stock subject to this option unless and
until such time as Optionee has exercised this option in accordance with the
terms hereof and a certificate representing such shares is duly issued and
delivered t the Optionee. Except as is expressly provided in the Plan with
respect to certain changes in the capitalization of the Company, no adjustment
shall be made for dividends or similar rights for which the record date is prior
to such date of exercise.

 



 

 

 

14. Withholding Taxes. If the Company in its discretion determines that it is
obligated to withhold any tax in connection with the exercise of this option, or
in connection with the transfer of, or the lapse of restrictions on, any Common
Stock or other property acquired pursuant to this option, the Optionee hereby
agrees that the Company may withhold from the Optionee’s wages or other
remuneration the appropriate amount of tax. At the discretion of the Company,
the amount required to be withheld may be withheld in cash from such wages or
other remuneration or in kind from the Common Stock or other property otherwise
deliverable to the Optionee on exercise of this option. The Optionee further
agrees that, if the Company does not withhold an amount from the Optionee’s
wages or other remuneration sufficient to satisfy the withholding obligation of
the Company, the Optionee will make reimbursement on demand, in cash, for the
amount underwithheld.

 

15. Early Disposition. The Optionee agrees to notify the Company in writing
immediately after the Optionee transfers any Shares, if such transfer occurs on
or before the later of (a) the date that is two years after the date of this
Option Agreement or (b) the date that is one year after the date on which the
Optionee acquired such Shares. The Optionee also agrees to provide the Company
with any information concerning any such transfer required by the Company for
tax purposes.

 

16. Arbitration. Any dispute, controversy, or claim arising out of, in
connection with, or relating to the performance of this Option Agreement or its
termination shall be settled by arbitration by a single arbitrator in the State
or Florida, pursuant to the rules then obtaining of the American Arbitration
Association. Any award shall be final, binding and conclusive upon the parties
and a judgment rendered thereon may be entered in any court having jurisdiction
thereof.

 

17. Provision of Documentation to Optionee. By signing this Option Agreement
(either in writing or by electronic transmission) the Optionee acknowledges
receipt of a copy of this Option Agreement and a copy of the Plan.

 

18. Miscellaneous.

 

(a) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail return receipt requested, if to the
Optionee, to the address set forth below or at the address shown on the records
of the Company, and if to the Company, to the Company’s principal executive
offices, attention of the Corporate Secretary.

 

(b) Entire Agreement; Modification. Subject to Section 1 above, this Option
Agreement constitutes the entire agreement between the parties relative to the
subject matter hereof, and supersedes all proposals, written or oral, and all
other communications between the parties relating to the subject matter of this
Option Agreement. This Option Agreement may be modified, amended or rescinded
only by a written agreement executed by both parties (either in writing or by
electronic transmission).

 



 

 

 

(c) Fractional Shares. If this option becomes exercisable for a fraction of a
share because of the adjustment provisions contained in the Plan, such fraction
shall be rounded down.

 

(d) Issuances of Securities; Changes in Capital Structure. Except as expressly
provided herein or in the Plan, no issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares subject to this option. No adjustments need be made
for dividends paid in cash or in property other than securities of the Company.
If there shall be any change in the Common Stock of the Company through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination or exchange of shares, spin-off, split-up or other similar change in
capitalization or event, the restrictions contained in this Option Agreement
shall apply with equal force to additional and/or substitute securities, if any,
received by the Optionee in exchange for, or by virtue of his or her ownership
of, Shares, except as otherwise determined by the Board.

 

(e) Tax Treatment. Although it is the intention of the Company that this option
shall qualify as an incentive stock option under the Code, the Company cannot
guarantee that this will be the case. The Company will have no liability to the
Optionee if this option fails to qualify as an incentive stock option.

 

(f) Severability. The invalidity, illegality or unenforceability of any
provision of this Option Agreement shall in no way affect the validity, legality
or enforceability of any other provision.

 

(g) Successors and Assigns. This agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 10 hereof.

 

(h) Governing Law. This agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without giving effect to the
principles of the conflicts of laws thereof.

 

(i) Company. Except where the context otherwise requires, the term “Company”
shall include the parent and all present and future subsidiaries, of the Company
as defined in Sections 424(e) and (f) of the Code.

 

(j) Code Section 409A. By issuing this option at Fair Market Value (as defined
in the Plan) on the grant date, the Company intends that this option will not be
subject to Code Section 409A. However, to the extent that the option under this
Option Agreement ever becomes subject to Code Section 409A, the Company shall
make a reasonable good faith effort to bring any provisions which are
inconsistent with Code Section 409A and the accompanying regulations and other
guidance related thereto into compliance with Code Section 409A; provided,
however, that nothing in this Option Agreement shall be construed or interpreted
to require the Company to increase any amounts payable to the Optionee pursuant
to this Option Agreement, to indemnify the Optionee against any adverse tax
consequences under Section 409A, or to consent to any amendment that would
adversely change the Company’s financial, accounting or tax treatment of the
payments or benefits.

 



 

 

 

ANNEX A

 

WORLD SURVEILLANCE GROUP INC.

 

Stock Option Exercise Notice

 

World Surveillance Group Inc.

For physical or courier delivery:

State Road 405, Building M6-306A

Room 1400

Kennedy Space Center, FL 32815


For mail delivery:

Mail Code: SWC

Kennedy Space Center, FL 32899

 

Dear Sir or Madam:

I, ___________________ (the “Optionee”), hereby irrevocably exercise the right
to purchase ______________ shares of the Common Stock, $0.00001 par value per
share (the “Shares”), of World Surveillance Group Inc. (the “Company”) at
$________ per share pursuant to the Company’s 2013 Equity Compensation Incentive
Plan and a stock option agreement with the Company dated ________________ (the
“Option Agreement”). Enclosed herewith is a payment of $___________, the
aggregate purchase price for the Shares. The certificate for the Shares should
be registered in my name as it appears below or, if so indicated below, jointly
in my name and the name of the person designated below, with right of
survivorship.

 

I acknowledge and agree that the Option Agreement remains in full force and
effect and includes a number of restrictions on the Shares and on the transfer
of the Shares.

 

Further, I understand that the Shares have not been registered under the
Securities Act of 1933, as amended, or any state securities laws. As a result, I
understand that I must continue to bear the economic risk of the investment for
an indefinite time and that the Shares cannot be sold unless they are
subsequently registered or an exemption from registration is available.

 

Dated:           Signature   Print Name:   Address:               Name and
address of persons in whose name the Shares are to be jointly registered (if
applicable):  

 

 

